 Case 4:10-cr-00159-LGW-CLR Document 913 Filed 05/06/20 Page 1 of 2




                 United States District Court
             for the Southern District of Georgia
                      Savannah Division
UNITED STATES OF AMERICA,

v.                                               CR 410-159-4

HEZEKIAH MURDOCK,

     Defendant.

                                    ORDER

     Before the Court is Defendant Hezekiah Murdock’s motion for

reconsideration of this Court’s order denying his motion for

compassionate release. Dkt. No. 910.             His motion is DENIED.

     Murdock asks the Court to place him in home confinement for

the remainder of his sentence.         The Court construes his motion

as   one      for      compassionate       release        under      18     U.S.C.

§ 3582(c)(1)(A).        Murdock’s   motion       is    based   on   the    COVID-19

pandemic and his assertion of danger to his health.                         As the

Government    notes,    Murdock   points    to    no    evidence    that    he   has

exhausted his administrative remedies with the Bureau of Prisons

(“BOP”) as required by 18 U.S.C. § 3582(c)(1)(A).

     The BOP has an administrative process in place to determine

how best to respond to the risk each individual inmate faces

from COVID-19.         The exhaustion requirement allows the BOP to

apply that process in a timely and orderly manner without giving

preferential treatment to inmates who prematurely file motions
 Case 4:10-cr-00159-LGW-CLR Document 913 Filed 05/06/20 Page 2 of 2



with the Court.          Having found that Murdock has failed to exhaust

his administrative remedies, the Court concludes that it does

not have jurisdiction to decide Murdock’s request. See United

States v. Matthews, No. 5:01-cr-18, 2020 WL 1845101, at *2 (M.D.

Ga.    Apr.   10,   2020)       (“Because       ‘[n]othing         in   the   record   ...

indicates      [petitioner]       exhausted       his       administrative      remedies

before filing his request,’ the Court does not have jurisdiction

to consider the motion.” (quoting United States v. Coates, 775

F. App'x 669, 671 (11th Cir. 2019))).

       Furthermore, Murdock’s implication that the administrative

exhaustion requirement is futile or somehow inapplicable during

the present pandemic is not persuasive.                        There is no futility

exception      to    §      3582(c)(1)(A)’s            administrative         exhaustion

requirement, and the Court declines to invent one. Moreover,

even    if    Murdock     had    exhausted       his    administrative         remedies,

Murdock      has   not    provided    evidence         of    any    “extraordinary      or

compelling reason” in order to qualify for compassionate release

under 18 U.S.C. § 3582(c)(1)(A).

       Accordingly,       Murdock’s    motion      for       compassionate      release,

dkt. no. 910, is DENIED.

       SO ORDERED, this 6th day of May, 2020.




                                                 HON. LISA GODBEY WOOD, JUDGE
                                                 UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF GEORGIA
                                            2
